Title: From George Washington to Lord Stirling, 14 March 1776
From: Washington, George
To: Stirling, Lord (né William Alexander)



Sir.
Headquarters Cambridge 14th March 1776

I have Stronger reasons Since I Last wrote to you, to Confirm me in my oppinion that the Army under General Howe, is on its departure, all their movements pronounce it, but Lest it

may be but a feint, I must Continue on my guard, & not weaken my Lines too much, untill I have a Certainty of their departure, it is given out, that they are bound to Halifax, but I am of opinion that Newyork is the place of their destination, it is the object worthy their attention, and it is the place, that we must use every endeavor to keep from them, for Should they get that town & the Command of the North River, they Can Stop the intercourse between the Northern & Southern Colonies, upon which depends the Safety of America, my feelings upon this Subject are So Strong that I woud not wish to give the enemy a Chance of Succeeding at your place, I Shall therefore dispatch a Regiment & Some independant Companies of Rifle men this day, & tomorrow or as Soon as it Conveniently Can, be don, five more Regiments will Set out from this Camp, I cannot part with more, while the enemy remain in Sight, but I have wrote to Governor Trumbull, to send you 2000, men as Soon as he possibly Can, if you Can get 1000 from New-jersey, with the militia of the Country Calld in, (if not repugnant to the Congress) I think you Can make a Sufficient Stand, until I can, with the main body of this Army join you, which you may depend upon, will be, as Soon as possible after I can, with any degree of Certainty, tell their Rout, the plan of defence formd by General Lee, is from what Little I know of the place, a very judicious one, I hope, nay I dare Say it is, Carrying into execution, with Spirit & Industry, you may judge from the enemy keeping So Long possesion of the town of Boston, against an Army Superior in numbers, & animated with the noble Spirit of Liberty, I Say you may judge by that, how much easier it is, to keep an enemy from forming a Lodgment in a place, than it will be to disposess them, when they get themselves fortifyed, as I have in my Last told you that the fate of this Campaign, of Course the fate of America depends upon you & the Army under your Command, Shoud the enemy attempt your quarter, I will, dwell no more thereon, tho the vast importance of the Subject, woud make an apology for repe[ti]tions, needless—I have the honor to be Sir Your Most Ob. H: Sert

Go: Washington

